Smith, J.
(oncurring). I concur in the opinion of Mr. Justice O’Hara, excepting therefrom, however, that part in which he erects a “sure, certain and definite” test for the fact-finder in determining whether an employing unit has given an employee an “assurance of reemployment” in connection with a pregnancy leave of absence. The statute requires no such evidentiary hurdle and I know of no good reason why one should be supplied. In this connection, I do agree, however, that it is a proper office of construction to say, in this instance, that an “assurance of reemployment” connotes “an affirmative commitment by the employer to reemploy.” Beyond that, I would not go. Subject to that reservation, then, I concur.
Adams, J., concurred with Smith, J.